J-S71011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JAMES ANDERSON                          :
                                         :   No. 1844 EDA 2017
                      Appellant

                  Appeal from the PCRA Order May 1, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0533961-1991


BEFORE:    PANELLA, J., STABILE, J., and PLATT*, J.

MEMORANDUM BY PANELLA, J.                        FILED FEBRUARY 16, 2018

      Appellant, James Anderson, appeals from the order dismissing his third

petition filed pursuant to the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541–9546, as untimely. We affirm.

      Following a jury trial, Anderson was convicted of first-degree murder,

criminal conspiracy, and possessing an instrument of crime. Anderson was 21

years old at the time he committed these crimes. On January 25, 1993,

Anderson was sentenced to a mandatory term of life imprisonment without

the possibility of parole. This Court affirmed his judgment of sentence and our

Supreme Court denied allowance of appeal on November 17, 1995. Anderson

filed his first PCRA petition in 1997. The PCRA court denied Anderson’s

petition, and this Court affirmed. Anderson’s subsequent PCRA petition was

denied as untimely.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S71011-17



      Anderson filed this petition on March 24, 2016, challenging his sentence

under the dictates of Miller v. Alabama, 567 U.S. 460 (2012), which found

that mandatory life without parole sentences for juveniles violated the Eighth

Amendment to the United States’ Constitution. Specifically, Anderson argued

that the rationale underlying the Miller decision should apply to individuals

aged 18-25 at the time of their crimes, as their brains are not fully developed.

The PCRA court issued a Rule 907 notice, and ultimately dismissed Anderson’s

petition as untimely. Anderson filed a timely notice of appeal to this Court.

      Prior to reaching the merits of Anderson’s claim, we must first consider

the timeliness of his PCRA petition, as it implicates the jurisdiction of this Court

and the PCRA court.

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence became final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. The PCRA’s timeliness
      requirements are jurisdictional; therefore, a court may not
      address the merits of the issues raised if the petition was not
      timely filed. The timeliness requirements apply to all PCRA
      petitions, regardless of the nature of the individual claims raised
      therein. The PCRA squarely places upon the petitioner the burden
      of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).

      Anderson’s judgment of sentence became final on February 15, 1996,

when his 90-day period for seeking certiorari with the United States Supreme

                                       -2-
J-S71011-17


Court expired. See 42 Pa.C.S.A. § 9545(b)(3); U.S. Sup. Ct. R. 13. His third

PCRA petition—filed over twenty years later on March 24, 2016—is patently

untimely. Thus, the PCRA court lacked jurisdiction to review Anderson’s

petition unless he was able to successfully plead and prove one of the

statutory   exceptions   to   the   PCRA’s   time-bar.   See   42   Pa.C.S.A.   §

9545(b)(1)(i)-(iii). A petitioner asserting one of these exceptions must file a

petition within 60 days of the date the claim could have first been presented.

See 42 Pa.C.S.A. § 9545(b)(2).

      Anderson attempts to plead in his PCRA petition an exception to the

PCRA time-bar under 42 Pa.C.S.A. § 9545(b)(1)(iii), a newly announced

constitutional right. Anderson contends the United States Supreme Court’s

holding in Miller should be interpreted to provide relief for offenders aged 18-

25 at the time of their crimes. As Anderson filed his petition within 60 days of

the announcement of Montgomery v. Louisiana, 136 S.Ct. 718 (2016),

which held that Miller retroactively applies to cases on state collateral review,

he asserts he has met the exception, and is entitled to PCRA relief. We

disagree.

      Despite    Anderson’s    desired    interpretation,   both    Miller   and

Montgomery are specifically limited to juvenile offenders. See Miller, 567

U.S. at 465; Montgomery, 136 S.Ct. at 736. Our Court has held that because

the decision in Miller is limited to juvenile offenders, a petitioner who was not

a juvenile at the time of his crime cannot invoke the case to meet an exception


                                      -3-
J-S71011-17


to the PCRA time-bar. See, e.g., Commonwealth v. Furgess, 149 A.3d 90,

94 (Pa. Super. 2016); Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa.

Super. 2013). As Anderson was not a juvenile at the time of his crime, Miller

is simply inapplicable to him.

       Anderson has not met his burden of proving that his patently untimely

petition falls within one of the three limited exceptions to the PCRA’s

jurisdiction time-bar. We affirm the PCRA court’s order dismissing his petition

for relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/18




                                     -4-